AFFIRMED, and Opinion Filed June 25, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00985-CR

                            OCZAVEONE JACKSON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F-1260601-X

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Oczaveone Jackson appeals his conviction for aggravated robbery with a deadly weapon.

After the jury found him guilty of the charged offense, the trial court assessed punishment at life

in prison. In a single point of error, Jackson contends the trial court abused its discretion by

admitting certain evidence during punishment. We affirm the trial court’s judgment.

       On September 22, 2012, appellant robbed and shot the complainant, James Boyd, at a

Red Roof Inn in Dallas. Boyd identified appellant in court as the man who robbed and shot him.

The two women who were with appellant that night each testified he robbed and shot Boyd. In

addition, the State offered appellant’s video-taped statement in which he admitted he robbed and

shot Boyd. After hearing this and other evidence, the jury found appellant guilty.

       During punishment, the State introduced photographs of appellant’s tattoos. Detective

Greg Cerasco of the Dallas Police Department identified fourteen photographs of appellant and
noted details of the tattoos that indicated appellant was a member of a gang. Cerasco also said

several of appellant’s tattoos were consistent with tattoos belonging to members of the Park Row

Posse, a subset of the Crips gang located in South Dallas. When Cerasco began detailing the

history of an alliance between Crips and Bloods beginning in 2008, appellant’s trial counsel

stated, “[w]e object to this testimony in that it’s not relevant to 2014.” Although the trial court

overruled the objection, appellant was granted a running objection to the testimony on the

history. Cerasco went on to testify that appellant’s tattoos were also consistent with membership

in this hybrid gang of Crips and Bloods, known as the “Get Money Boys.”

       In his sole issue on appeal, appellant contends the trial court’s admission of gang-related

evidence was reversible error because it was not relevant and, therefore, was improperly

considered by the trial court.

       To preserve a complaint for appellate review, the record must show the complaint was

made to the trial court by a timely request, objection, or motion stating “the grounds for the

ruling that the complaining party sought from the trial court with sufficient specificity to make

the trial court aware of the complaint, unless the specific grounds were apparent from the

context.” TEX. R. APP. P. 33.1(a)(1). When an appellant does not timely object to the admission

of evidence, he fails to preserve the issue for review. Mays v. State, 318 S.W.3d 368, 391−92

(Tex. Crim. App. 2010). And the complaint raised on appeal must comport with the objection

lodged at trial. See Guevara v. State, 97 S.W.3d 579, 583 (Tex. Crim. App. 2003) (appellant

failed to preserve any error regarding the admission of evidence because objection at trial did not

comport with complaint raised on appeal).

       After reviewing appellant’s sole issue, we conclude he waived the issue because he did

not make a timely and specific objection to the admission of the gang-related evidence and, when

he did object, his complaint below differs from the one raised in his appellate brief. See TEX. R.

                                               –2–
APP. P. 33.1(a)(1)(A); Reyna v. State, 168 S.W.3d 173, 177 (Tex. Crim. App. 2005). Instead of

objecting to the State’s introduction or use of the gang-related evidence, appellant merely

objected to the relevancy of Cerasco’s contextual testimony describing an alliance formed in

2008 between the Crips and Bloods for the purposes of making money. Appellant did not object

when the State sought to admit photos of appellant’s tattoos or when Cerasco described the gang-

related significance of appellant’s tattoos or the types of criminal activities consistent with those

engaged in by gang members or associates. Appellant’s relevancy objection addressed only the

testimony about the 2008 alliance between two gangs; thus, the objection was insufficient to

preserve error, if any. Under these circumstances, we conclude appellant has waived this issue.

       Furthermore, under article 37.07 of the Texas Code of Criminal Procedure, a trial court

has broad discretion to admit evidence the court deems relevant to sentencing, including

evidence of prior crimes, reputation, character, or the circumstance of the offense. TEX. CODE

CRIM. PROC. ANN. art. 37.07 § 3(a)(1) (West Supp. 2014); see Hayden v. State, 296 S.W.3d 549,

552 (Tex. Crim. App. 2009). Evidence of membership in or affiliation with a gang would fall

under the type of “bad acts” relevant to sentencing, and article 37.07 allows the introduction of

such evidence to show the defendant’s character. See Beasley v. State, 902 S.W.2d 452, 456

(Tex. Crim. App. 1995).      Finally, evidence was presented to the trial court of appellant’s

extensive criminal history, beginning with burglary of a habitation at twelve years of age and

including a carjacking appellant committed immediately after robbing and shooting Boyd.

Under these circumstances, we fail to see how appellant could have been harmed by the

complained of evidence. See TEX. R. APP. P. 44.2(b). We overrule appellant’s sole issue.




                                                –3–
       We affirm the trial court’s judgment.




                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

140985F.U05




                                               –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

OCZAVEONE JACKSON, Appellant                          On Appeal from the Criminal District Court
                                                      No. 6, Dallas County, Texas
No. 05-14-00985-CR         V.                         Trial Court Cause No. F12-60601-X.
                                                      Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                          Justices Lang-Miers and Whitehill
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of June, 2015.




                                                –5–